                                          Case 3:18-cv-04934-TSH Document 64 Filed 07/14/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AARON HASSAY,                                      Case No. 18-cv-04934-TSH
                                   8                    Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                            EXTEND EXPERT DISCOVERY
                                   9             v.                                         DEADLINES
                                  10     UNITED STATES OF AMERICA,                          Re: Dkt. No. 62
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 22, 2020, the Court entered a Stipulation and Order continuing discovery, which

                                  14   set the parties’ expert disclosure deadline for June 23, 2020, the rebuttal expert disclosure deadline

                                  15   for July 15, 2020, and the close of expert discovery for August 7, 2020. ECF No. 59. Plaintiff

                                  16   Aaron Hassay now moves the Court to continue the rebuttal expert disclosure deadline to August 7

                                  17   and the close of expert discovery to August 17, arguing that doing so will save significant

                                  18   resources by both parties and encourage settlement of the case. ECF No. 62. Specifically, on July

                                  19   10, 2020, the parties engaged in a settlement conference before Judge Westmore, at which time

                                  20   they did not reach settlement but scheduled a subsequent settlement conference for July 31. ECF

                                  21   61. Hassay argues that extending the deadlines would defer any time or expense associated with

                                  22   expert discovery until after the parties can continue their settlement negotiations, and that doing so

                                  23   will further incentivize settlement.

                                  24          In response, the government argues the rebuttal expert deadline should not be continued

                                  25   because Hassay has known about it for three months. ECF No. 63. It notes that, under Hassay’s

                                  26   request, he would have three more weeks to prepare an expert rebuttal and up to eight weeks to

                                  27   prepare for and depose the government’s expert, while the government would have approximately

                                  28   two weeks to receive his rebuttal expert report and to take his expert’s deposition. The
                                          Case 3:18-cv-04934-TSH Document 64 Filed 07/14/20 Page 2 of 2




                                   1   government is amenable to continuing any expert depositions until after the parties’ next

                                   2   settlement conference on July 31 but asks that Hassay be required to comply with the current

                                   3   rebuttal expert deadline.

                                   4           Federal Rule of Civil Procedure 16(b)(4) provides that a court may extend a discovery

                                   5   deadline upon a showing of good cause. Here, the Court finds good cause exists because Hassay

                                   6   filed his request three days after the initial settlement conference with Judge Westmore and there

                                   7   appears to be no value in forcing him to incur the expense of a rebuttal report in advance of the

                                   8   July 31 settlement conference. Accordingly, the Court GRANTS Hassay’s request and extends

                                   9   the rebuttal expert deadline to August 7, 2020 and the deadline for expert discovery to August 17,

                                  10   2020.

                                  11           IT IS SO ORDERED.

                                  12
Northern District of California
 United States District Court




                                  13   Dated: July 14, 2020

                                  14
                                                                                                    THOMAS S. HIXSON
                                  15                                                                United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
